UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4706


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL SHANE SATTERFIELD, a/k/a Michael Shane Gellispie,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:03-cr-00246-NCT-1)


Submitted:     May 10, 2013                 Decided:   June 24, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.     Michael Francis Joseph, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Shane Satterfield appeals the district court’s

judgment revoking his supervised release and sentencing him to

eleven     months’         imprisonment        and     a   new    two-year        term   of

supervised release.              Satterfield’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that     there       are    no    meritorious          grounds        for   appeal,      but

questioning whether the district court abused its discretion in

refusing to allow Satterfield to enter a rehabilitation program

he desired, and instead giving him an active prison sentence.

Satterfield      was       notified     of     his     right     to    file   a    pro    se

supplemental brief, but has not done so.                         For the reasons that

follow, we affirm.

            Satterfield was originally sentenced to 160 months of

imprisonment for three counts of bank robbery.                          His sentence was

later reduced to 109 months.                 He was released and began serving

his term of supervised release in November 2011.                              Satterfield

subsequently violated the conditions of his supervised release

by     testing   positive         for     cocaine      and     absconding      from      the

residential      re-entry        center      where    he   was    residing.        At    the

revocation hearing, Satterfield admitted these two violations.

The district court sentenced him to an active sentence of eleven

months    and    a    second     term     of       twenty-four    months’      supervised

release.    Satterfield appealed his sentence.                        On March 18, 2013,

                                               2
while this appeal was pending, Satterfield was released from

incarceration           and     began       serving      his     new       term     of    supervised

release.

             First, we may address sua sponte whether an issue on

appeal presents “a live case or controversy . . . since mootness

goes   to    the        heart    of     the       Article      III     jurisdiction            of   the

courts.”     Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 17 (4th Cir.

2002) (internal quotation marks omitted).                                  Because Satterfield

has already served his term of imprisonment, there is no longer

a   live    controversy          regarding         the     length      of     his     confinement.

Therefore, his challenge to the district court’s decision to

impose an active prison sentence is moot.                              See United States v.

Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).                                   However, because

Satterfield        is    serving        a    new   term     of    supervised             release    and

because      his        attorney        filed       an      Anders          brief,        we   retain

jurisdiction to review the district court’s decision to revoke

Satterfield’s supervised release and to impose a new term of

supervised release.

             A     district        court’s          decision          to     revoke       supervised

release is reviewed for abuse of discretion.                                  United States v.

Pregent,     190        F.3d     279,       282     (4th       Cir.        1999).         To   revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.        18 U.S.C.A. § 3583(e)(3) (West Supp. 2013); United

                                                   3
States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                                   Here,

Satterfield admitted committing two violations of the conditions

of   his    supervised      release.          Therefore,       we    conclude      that   the

district         court    did    not     abuse     its       discretion      in    revoking

Satterfield’s supervised release.

                 This    court    will    affirm       a     sentence       imposed    after

revocation of supervised release if it is within the governing

statutory range and not plainly unreasonable.                          United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                              “When reviewing

whether      a    revocation      sentence        is   plainly       unreasonable,        [the

court] must first determine whether it is unreasonable at all.”

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010);

see United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

                 A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§ 3553(a)        (2006)    factors,      Crudup,       461    F.3d    at    440,    and    has

adequately explained the sentence chosen, though it need not

explain the sentence in as much detail as when imposing the

original sentence.              Thompson, 595 F.3d at 547.                  A sentence is

substantively reasonable if the district court states a proper

basis      for    its    imposition      of   a   sentence      up    to    the    statutory

maximum.         Crudup, 461 F.3d at 440.                  If, after considering the

above, the sentence is not unreasonable, we will affirm.                              Id. at

                                              4
439.     Only if we find the sentence unreasonable, must we decide

whether it is “plainly” so.                 Moulden, 478 F.3d at 657.

              Satterfield’s new term of supervised release was both

procedurally and substantively reasonable.                              Eleven months was

within the limit prescribed in 18 U.S.C.A. § 3583(h) (West Supp.

2013).        The       district    court       did     not    explicitly          discuss       the

§ 3553(a)           factors;        however,            the      probation              officer’s

recommendation,           which     the     parties         accepted         and    the        court

implicitly          adopted,        addressed          Satterfield’s              history        and

characteristics,           § 3553(a)(1),         and     the     need    to       deter    future

criminal      conduct        by     him     and        protect     the       public.             See

§§ 3553(a)(2)(B)-(C), 3583(d).                   The court specifically addressed

Satterfield’s              need           for          “correctional                treatment,”

§ 3553(a)(2)(D), which in this case meant drug treatment.

              We       recently     held        that    a     district        court       is     not

permitted to rely on the need for substance abuse treatment in

announcing         a    revocation        sentence       of    imprisonment.                United

States v. Bennett, 698 F.3d 194, 197-99 (4th Cir. 2012) (relying

on Tapia v. United States, 131 S. Ct. 2382, 2385, 2389 (2011)),

cert. denied, 133 S. Ct. 1506 (2013).                          However, the rationale

used     in    Bennett        and     Tapia–that            imprisonment           is     not     an

appropriate way to promote a defendant’s rehabilitation–does not

prohibit      a        district     court       from     relying        on    a    defendant’s



                                                 5
rehabilitative needs in choosing to impose a supervised release

term or in determining the length or manner of supervision.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the district court’s judgment, but

dismiss the appeal as moot to the extent that Satterfield seeks

to challenge his sentence of incarceration.                       This court requires

that counsel inform his client, in writing, of his right to

petition   the    Supreme        Court   of       the   United    States   for   further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this    court      for   leave    to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was   served     on   the    client.          Finally,     we    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                              6